DETAILED ACTION
Applicant’s response, filed 01 June 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-104, 107-108, 111-112, 115-119, 121, 124, and 136-138 are cancelled.
Claims 105-106, 109-110, 113-114, 120, 122-123, and 125-135 are pending.
Claims 109-110, 113-114, 127, and 129-133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 31 Aug. 2020 and during the telephone conversation with Attorney of Record, Andrew J. Antczak on 27 Oct. 2020.
Claims 105-106, 120, 122-123, and 134-135 are rejected.
Claim 105, 125-126, and 128 are objected to.

Priority
The effective filing date of the claimed invention is 14 May 2019.

Claim Objections
The objection to claim 105 in the Office action mailed 11 March 2022 has been withdrawn in view of the claim amendments received 01 June 2022.
Claim 105 is objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment.
Claim 105 recites “…obtaining a third intermediate prediction…; thereby forming a plurality of intermediate predictions…” which is a grammatical error and should include a comma, rather than a semicolon, before the thereby clause to recite “…obtaining a third intermediate prediction…, thereby forming a plurality of intermediate predictions…”, given the thereby clause serves to further limit the obtaining step. 
Claim 105 recites “…(b) a determination…that includes the first, second and third intermediate predictions…” in the last limitation of the claim, which is a grammatical error and should include a comma after “second” to recite “…the first, second, and third…”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 01 June 2022 regarding the claim objections at pg. 12, para. 2-3 have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 105-106, 120, 122-126, 128, and 134-136 under 35 U.S.C. 112(b) in the Office action mailed 11 March 2022 has been withdrawn in view of claim amendments and/or cancellations received 01 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 135 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 135 is indefinite for recitation of “…the first classifier is a tissue classifier trained against labels for a biopsy site classification…”. Claim 105, from which claim 135 depends, recites “…wherein the first classifier evaluates the first subset of features against each cancer condition in the at least 50 different cancer condition to provide the first intermediate prediction…”. Accordingly, it’s unclear if the first classifier is intended to be trained against cancer conditions, as suggested by claim 105 (e.g. evaluating features against each cancer condition) or if the first classifiers is trained for a biopsy site classification (e.g. a tissue location). As such, the metes and bounds of the claims are unclear. For purpose of examination, the first classifier is interpreted to evaluate the features against the biopsy sites corresponding to each cancer condition in the at least 50 cancer conditions. Clarification is requested. 

Response to Arguments
Applicant’s arguments filed 01 June 2022 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection set forth above.
Claim Rejections - 35 USC § 112(d)
The rejection of claims 124 and 136 under 35 U.S.C. 112(d) in the Office action mailed 11 March 2022 has been withdrawn in view of the cancellation of these claims received 01 June 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 105-106, 120, 122-123, 125-126, 128, and 134-135 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more has been withdrawn in view of Applicant’s arguments at pg. 16, para. 7 to pg. 20, para. 1. Specifically, Applicant remarks that the claimed method improve diagnostic assays for diagnosing a cancer condition of a subject because the claims allow for the diagnosis of at least 50 cancer conditions by simply sequencing DNA and RNA molecules from a sample, rather than the current standard of care which involves performing a multistep process including a panel of laboratory examinations, radiological examinations, and complementary tests that are differentially performed based on individual patient symptoms, as discussed in the references cited by Applicant (Applicant’s remarks at pg. 17, para. 5 to pg. 19, para. 1). Applicant further remarks that this reduces the time, sample requirements, reagents, and cost for achieving a cancer diagnosis in cases of cancers of unknown primary (Applicant’s remarks at pg. 19, para. 2 to pg. 20, para. 1). Accordingly, the claimed invention integrates any recited judicial exception into a practical application of improving diagnosis assays for cancer, which is reflected in the additional elements of performing the sequencing of the DNA molecules and RNA molecules from a sample of a subject’s tumor recited in independent claim 105.
The rejection of claims 124 and 136 under 35 U.S.C. 101 has been withdrawn in view of the cancellation of these claims received 01 June 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 105-106, 120, 122-123, 125-126, 128, and 134-135 under 35 U.S.C. 103 has been withdrawn in view of claim amendments and/or cancellations received 01 June 2022.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Chittenden (Statistical Classification of High-throughput Multi-omics Cancer data on Quantum Computing Architectures, 2019, WuXiNextCODE, pg. 1-43; Pub. Date: April 2019; newly cited) in view of Pirih et al. (Toward a Taxonomy for Multi-Omics Science? Terminology Development for Whole Genome Study Approaches by Omics Technology and Hierarchy, 2017, OMICS, 21(1), pg. 1-16; previously cited) and Erlander et al. (US 2015/0329921 A1; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 105, Chittenden discloses a method for classifying cancer types of a subject (pg. 7), which comprises the following steps:
Chittenden discloses aligning sequence reads of DNA molecules from a tumor sample to a  reference human genome, thereby generating a first plurality of aligned sequence reads (pg. 43, e.g. Tumor mutation analyzer aligns reads to reference genome to identify variations, see image to the right).
Chittenden discloses identifying a plurality of features comprising three or more subsets of features, including a first subset of features comprising mRNA expression features, a second subset of features comprising copy number features, and a third subset of features comprising DNA features (pg. 7, step (i),e.g. mRNA, CNV, somatic tumor variants/stv; pg. 29).
Chittenden discloses each RNA expression feature is associated with an expression level of a respective target region of the human reference transcriptome (pg. 10 and 29, e.g. each mRNA expression level is associated with a particular gene).
Chittenden discloses each DNA feature is a somatic tumor variant (pg. 7 and 29), which is associated with an allele status in a respective target region of the reference human genome (e.g. a variant is inherently different than a reference). Chittenden et al. further discloses that the somatic tumor variants represent an abundance of sequence reads with a reference or variant allele mapped to a respective target region of the reference genome (pg. 43, Tumor Mutation Analyzer, e.g. see figure, reads aligned to Genome sequence build 37).
Chittenden discloses each copy number feature is associated with a target region of the reference human genome (pg. 10 and 34, e.g. each CNV associated with a gene).
Chittenden discloses evaluating the plurality of features using an ensemble classifier comprising a first, second, and third intermediate classifier and a final classifier (pg. 7, e.g. 3 ensemble classifiers and a final “mean” classifier). 
Chittenden discloses the ensemble classifier uses the plurality of features to form a first intermediate prediction for the cancer condition by providing the first subset of features into the classifier (e.g. the mRNA expression features are inputted into the model) (pg. 7, step iii), wherein the first classifier evaluates the mRNA expression features against each of a plurality of cancer conditions to provide the prediction (pg. 7, e.g. the classifier is a multinomial classifier of 22 cancer types).
Chittenden discloses the ensemble classifier uses the plurality of features to form a second intermediate prediction for the cancer condition from among a plurality of predictions by providing the copy number features as input into the second intermediate classifier (pg. 7, e.g. each classifier of the ensemble of multinomial classifiers takes CNV data as input and outputs a cancer prediction).
Chittenden discloses the ensemble classifier uses the plurality of features to form a third intermediate prediction for the cancer condition from among a plurality of predictions by providing the DNA features as input into the third intermediate classifier (pg. 7, e.g. each classifier of the ensemble of multinomial classifiers takes the somatic tumor variant data as input and outputs a cancer prediction), thereby forming a plurality of intermediate predictions (pg. 7, ensemble of classifiers on 100 replicate runs). 
Chittenden discloses the ensemble classifier uses the plurality of features to make a determination of the cancer condition of the subject by combining the plurality of intermediate predictions, including the first, second, and third intermediate predictions, in a final classifier to identify the cancer condition of the subject from among a plurality of cancer types (pg. 7, e.g. intermediate predictions are combined by taking the mean of the predictions, multinomial classification of 22 Cancer types; pg. 25 and 31).

Chittenden does not disclose the following limitations:
Regarding claim 105, Chittenden does not show sequencing a plurality of DNA molecules from a sample of a somatic tumor form the subject, thereby obtaining a first plurality of sequence reads of DNA from the somatic tumor specimen, and instead discloses analyzing already produced sequencing data (pg. 7, pg. 43). Chittenden does not show sequencing a plurality of mRNA molecules from the sample of the somatic tumor form the subject, thereby obtaining a second plurality of sequence reads of RNA from the somatic tumor specimen, and instead discloses obtaining already sequenced mRNA data (pg. 13 and 31, e.g. RNA-seq). Chittenden further does not show aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome. Accordingly, Chittenden further does not disclose each RNA expression feature represents a corresponding abundance of sequence reads in the second plurality of aligned sequence reads that map to the respective target region of the human reference transcriptome or that each copy number represents a corresponding abundance of sequence reads in the first plurality of aligned sequence reads that map to the respective target region of the reference human genome. 
Regarding claim 123, Chittenden further does not disclose the second plurality of sequence reads were generated by sequencing of cDNA, respectively.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pirih et al.
Regarding claim 105, Pirih et al. overviews omics technology, which includes whole transcriptome RNA sequencing for determining transcript expression levels (pg. 6, col. 2, para. 2-3), which involves aligning reads to a reference (e.g. for transcriptome RNA sequencing the reads would be aligned to the transcriptome) (pg. 4, col. 2, para. 1), which shows the RNA features correspond to an abundance of reads aligned to a target region on the transcriptome. Pirih et al. further discloses DNA microarrays and RNA sequencing are the most common techniques used for expression profiling (pg. 6, col. 2, para. 1). Pirih et al. further discloses whole genome sequencing for identifying variants which involves aligning reads to a reference genome (pg. 4, col. 2, para. 1), and that whole genome sequencing can be used for the identification of copy number variations, which involves aligning the reads to a reference genome before variant calling (e.g. identifying copy number variations) (pg. 4, col. 1, para. 1 to col. 2, para. 1), which shows each copy number feature derived from sequencing data corresponds to an abundance of sequence reads that map to a respective target region of the reference human genome.
Regarding claim 123, Pirih et al. further discloses RNA sequencing involves performing reverse transcription of the RNA library prior to sequencing (pg. 6, col. 2, para. 3), such that the second plurality of sequence reads were generated from sequencing cDNA. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Chittenden to have obtained a first plurality of sequence reads from the tumor specimen by sequencing a plurality of DNA molecules from the somatic tumor specimen, obtained a second plurality of sequence reads from the tumor specimen by sequencing a plurality of mRNA molecules from the somatic tumor specimen, aligned the second plurality of sequence reads to a reference genome and reference transcriptome, respectively, and then determined the copy number features from the aligned first plurality of sequence reads and the RNA features from the aligned second plurality of aligned sequence reads, as shown by Pirih et al. (pg. 4, col. 1, para. 1 to col. 2, para. 2; pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 4), such that each of the RNA features and copy number features correspond to an abundance of sequence reads aligned to the reference genome or transcriptome that map to a respective target region. One of ordinary skill in the art would have been motivated to combine the methods of Chittenden and Pirih et al., because Chittenden discloses expression level, DNA variants, and copy number variants obtained from sequencing data can be used for tumor classification of a subject (pg. 7), and thus one of ordinary skill in the art would have been motivated to perform the required assays (e.g. sequencing) and alignments to generate the data, as shown by Pirih et al. (pg. 4, col. 1, para. 1 to col. 2, para. 2; pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 4) to provide the features used in the model of Chittenden. This modification would have had a reasonable expectation of success because Pirih et al. shows RNA sequencing is commonly used to measure gene expression and sequencing is common for variant and copy number variation detection (pg. 4, col. 2, para. 1; pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 3). Therefore, the invention is prima facie obvious.

Regarding claim 105, Chittenden does not disclose the first classifier evaluates the first subset of features against each cancer condition of at least 50 different cancer conditions, and similarly that the final classifier makes a determination of the cancer condition from among the at least 50 different cancer conditions. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Erlander et al.
Regarding claim 105, Erlander et al. discloses a method for classifying a cancer of a tumor sample of a subject (Abstract; [0003]), comprising determining gene expression levels of mRNA ([0030]-[0031]; [0036]), inputting the gene expression levels (i.e. the first subset of features) into a classification algorithm trained on a training set of 54 known tumor types ([0009];[0063], and that the model classifies whether the cancer does or does not contain each of the 54 cancer types (i.e. the model evaluates each of the at least 50 cancer types) (claim 3). Erlander et al. further discloses the model permits a more accurate identification of the cancer and thus treatment thereof, in addition to the prognosis of the subject from whom the sample was obtained ([0002]; [0015]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Chittenden to have identified the cancer condition from among at least 50 different cancer conditions, as shown by Erlander et al. ([0030]-[0031]; [0036]). One of ordinary skill in the art would have been motivated to combine the method of Chittenden and Erlander et al. to permit  more accurate identification of a cancer, and therefore treatment and prognosis thereof, as shown by Erlander ([0015]). This modification would have had a reasonable expectation of success because both Erlander et al. and Chittenden utilize gene expression levels to determine a classification of cancer, and thus the expression levels in Erlander used to identify a cancer among at least 50 cancer types would be applicable to the ensemble classifier of Chittenden.
Therefore, the invention is prima facie obvious.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, and further in view of Jalali et al. (Interpretable per case weighted ensemble method for cancer associations, 2016, BMC Genomics, 17:501, pg. 1-10; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 106, While, Chittenden discloses combining the plurality of intermediate predictions through taking a mean of the intermediate predictions (pg. 7), Chittenden. in view of Pirih et al. and Erlander et al., as applied claim 105 above, does not disclose the combining the plurality of intermediate predictions comprises: scaling each intermediate prediction of the plurality of intermediate predictions based at least in part on a respective confidence level in each respective prediction to form a corresponding scaled prediction in a corresponding plurality of scaled predictions; and generating a combined prediction based at least in part on each scaled prediction by inputting each respective scaled prediction in the corresponding plurality of scaled predictions into the final classifier. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Jalali et al.
Regarding claim 106, Jalali et al. discloses a method for predicting cancer using DNA methylation or gene expression data (Abstract), which includes generating predictions from each of a plurality of individual classifiers (pg. 4, col. 1, para. 1-2 and 3; pg. 4, col. 2, para. 1), and then generating a model from the individual classifiers that combines the individual predictions to determine a joint prediction of cancer stage (i.e. cancer diagnosis) (pg. 4, col. 1, para. 1-5; pg. 5, col. 1, para. 2-3; Figure 1-2). Jalali et al. further discloses the combining the individual predictions comprises weighting the prediction of each of the individual classifiers based on a confidence value (i.e. scaling each intermediate prediction based on a respective confidence level in each prediction) (pg. 4, col. 1, para. 1-2; pg. 4, col. 1, para. 5 to col. 2, para. 1), and generating a joint prediction based on a weighed vote of the individual classifiers (i.e. generating a combined prediction based on each scaled prediction by inputting these values in the final classifier) (pg. 5, col. 1, para. 2-6; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Chittenden in view of Pirih et al. and Erlander at al., as applied to claim 105 above, to have scaled each intermediate prediction based on a respective confidence level in each respective prediction, and then generated the combined prediction based on at each scaled prediction by inputting each scaled prediction into the final classifier, as shown by Jalali et al (pg. 4, col. 1, para. 1-2; pg. 4, col. 1, para. 5 to col. 2, para. 1; pg. 5, col. 1, para. 2-6; Figure 1). One of ordinary skill in the art would have been motivated to combine the method made obvious by Chittenden in view of Pirih et al. and Erlander et al., with the method of Jalali et al. in order to improve the classification by taking into account the confidence of each prediction, as shown by Jalali et al. (pg. 3, col. 2, para. 4). This modification would have had a reasonable expectation of success given both Chittenden and Pirih et al. involve generating multiple predictions and then combining the predictions into a final prediction, and thus the weighted voting scheme of Pirih et al. would be equally applicable to the predictions of Chittenden. Therefore, the invention is prima facie obvious.

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, and further in view of Skog et al. (US 2014/0045915 A1; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 120, Chittenden discloses the RNA features represent a plurality of genes (pg. 10).
Regarding claim 120, Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, does not disclose the target regions associated with each RNA expression feature collectively represent a plurality of genes including MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Skog et al.
Regarding claim 120, Skog et al. discloses a method for assaying a biological sample to diagnose a cancer in the subject (Abstract; claim 1; [0020]), including obtaining a biological sample of a subject and determining a nucleic acid profile including expression levels for one or more oncogenes listed in Table 3, which includes MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and KXRK, that is associated with the cancer of the subject (Table 3; [0069]; [0085]; [0116]-[0117]; [0119]; Claims 27 and 41). Skog et al. further discloses the nucleic acid profile is suitable for aiding in the diagnosis of medical conditions, including cancer ([0011]; [0096]; [0101]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Chittenden in view of Pirih et al. and Erlander, as applied to claim 105 above, to have further obtained RNA expression features for at least the 10 genes of MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX, as shown by Skog et al. (Table 3; [0085]; [0116]-[0117]; [0119]; Claims 27 and 41). One of ordinary skill in the art would have been motivated to combine the methods of Chittenden in view of Pirih et al. and Erlander and Skog et al. to aid in the diagnosis of the cancer condition of the subject, as shown by Skog et al. ([0011]; [0096]; [0101]), given Chittenden also utilizes gene expression data to diagnose a cancer condition (pg. 7). This modification would have had a reasonable expectation of success given both Chittenden et al. and Skog et al. disclose use mRNA expression profiles to diagnose cancer, and thus the expression profile of Skog et al. would be applicable to the method of diagnosing cancer of Chittenden.
 Therefore, the invention is prima facie obvious.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, and further in view of Wang (Low-Coverage Whole Genome Sequencing: Learning from Less data, 2019, NIH, pg. 1-15; Pub. Date: 16 April 2019; previously cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 122, Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, does not disclose the DNA sequencing used to obtain the first plurality of sequence reads is low pass, whole genome sequencing. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Wang.
Regarding claim 122, Wang discloses there are various types of sequencing, including high-throughput whole genome sequencing, deep sequencing, and low-pass whole genome sequencing (pg. 1, para. 1-2). Wang further discloses low-pass whole genome sequencing is a low-cost means to acquire useful clinical information (pg. 1, para. 5; pg. 4, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, to have used low-pass, whole genome sequencing, as shown by Wang (pg. 1, para. 1-2), to obtain the first plurality of sequence reads. One of ordinary skill in the art would have been motivated to combine the methods of Chittenden view of Pirih et al and Erlander et al., with the method of Wang in order to reduce the cost of sequencing while still acquiring useful clinical information, as shown by Wang (pg. 1, para. 5; pg. 4, para. 1). This modification would have had a reasonable expectation of success because Wang discloses low-pass whole genome sequencing can be used to identify tumor content in cells and determine copy number variation information (pg. 3, para. 2 to 6), such that DNA features of Chittenden could be determined from low-pass whole genome sequencing data. 
Therefore, the invention is prima facie obvious.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Chittenden, in view of Pirih et al. and Erlander et al., as applied to claim 105 above, and further in view of Rolston et al. (Distinguishing de Novo Second Cancer Formation from Tumor Recurrence, 2001, Journal of Molecular Diagnostics, 3(4), pg. 129-132; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 134, Chittenden in view of Pirih et al. and Erlander et al., as applied to claim 105 above, does not show receiving subject information comprising one or more clinical events and differentiating the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events. However, this limitation as known in the art before the effective filing date, as shown by Rolston et al. 
Regarding claim 134, Rolston et al. shows receiving information regarding a previous diagnosis for differentiated adenocarcinoma of the colon with a tumor state of T3/N1/MO (i.e. a clinical event) (pg. 129, col. 2, para. 3 to pg. 130, col. 2, para. 2) and determining that the new tumor was a recurrent tumor based on the first diagnosis of colon cancer (pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). Rolston et al. shows distinguishing whether a second tumor represents a de novo cancer or a recurrence of the first cancer has important implications for treatment and prognosis (pg. 129, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Chittenden in view of Pirih et al. in view of Erlander et al., as applied to claim 105, to have received one or more clinical events for a subject and differentiated the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events, as shown by Rolston et al. ((pg. 129, col. 2, para. 3 ; pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). One of ordinary skill in the art would have been motivated to combine the methods of Chittenden in view of Pirih et al. and Erlander et al, with the method of Rolston et al. to determine the correct treatment and prognosis for the subject, as shown by Rolston et al. (pg. 129, col. 1, para. 1). This modification would have had a reasonable expectation of success the method of Rolston et al. of determining tumor recurrence would be applicable after the classification of cancer shown by Chittenden.
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 01 June 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the cited references do not teach or suggest intermediate classifiers that evaluate features against at least 50 different cancer conditions, and thus the cited references do not disclose all of the limitations of claim 105 (Applicant’s remarks at pg. 20, para. 7 to pg. 24, para. 4).
This argument is not persuasive because it does not take into account the newly recited references Chittenden and Erlander, which disclose the above limitation.

Applicant remarks regarding dependent claims 106, 120, 122,and 134 that the cited references do not disclose a classifier that evaluates the first subset of features against each cancer condition in at least 50 different cancer conditions, and thus the rejections should be withdrawn (Applicant’s remarks at pg. 24, para. 5 to pg. 27, para. 3). Applicant further remarks that Wang et al. does not disclose the recited oncogenes in claim 120 (Applicant’s remarks at pg. 25, para. 6).
This argument is not persuasive for the same reasons discussed above for claim 105. Regarding the genes recited in claim 120, this argument is not persuasive because it does not take into account the newly recited reference, Skog et al, which discloses the recited genes. 

Allowable Subject Matter
Claims 125-126 and 128 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Claims 125-126, 128, and 135 are free of the art. Claims 128 and 135 are free of the art for the reasons discussed in the Office action mailed 12 Nov. 2020. Claim 125, and claims dependent therefrom, are free of the art for the reasons discussed in the Office action mailed 19 May 2021.
Claims 105-106, 120, 122-123, 125-126, 128, and 134-135 are not directed to an abstract idea for the reasons discussed above in the 35 U.S.C. 101 section.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631